Allowability Notice
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Response to Arguments
Applicant argues the 102/103 rejections, on page 5, in view of Di Naro (US 2018/0344569), and Di Naro in view of Muramatsu (US 2010/010466) and Lai (US 2012/0041416), stating that the prior art Di Naro allegedly doesn't hold earlier priority compared to the current application. The examiner has fully considered applicant's argument, and agrees that the provided priority document supports the current application having an earlier priority date than the Di Naro prior art. As Muramatsu and Lai does not overcome the amended claims, the claims appear to be in condition for allowance. See allowable claims below.

Allowable Subject Matter
Claims 1-11 are allowable.
The following is an examiner's statement of reasons for allowance:
Regarding Claim 1, the closest prior art on record, Muramatsu (US 2010/010466), while disclosing a container holding a liquid and gas phase, a liquid opening in the liquid phase, and 
Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-11 depend upon Claim 1, therefore are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612. The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.H./
Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783